DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/11/2021 has been entered. Claims 1-10 and 19 are currently pending. Applicant’s amendments to the claims have overcome the 35 USC 112 rejections previously set forth in the Non-Final Office Action mailed 11/19/2020.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2017/0352959, hereby referred as Sugita) in view of Han et al. (US 2016/0261026, hereby referred as Han) and Que et al. (US 2016/0365620, hereby referred as Que).
Regarding claim 1, Sugita teaches the following:
an antenna device comprising: 
a transparent film member (element 12, figures 1-4); 
a transparent coil member (element 17, figures 1-4) provided on at least one face of the transparent film member, and 
wherein the transparent coil member comprises: 
a first transparent coil member (formed of elements 21, figure 4) having a first frequency band (“NFC”, paragraphs [0058] and [0140]).
Sugita does not explicitly teach a second transparent coil member disposed along a periphery of the first transparent coil member, and implemented for at least one second frequency band that is different from the first frequency band.
Han suggests the teachings of a first coil member implemented for a first frequency band (element 222, figure 3, paragraph [0120]), and a second coil member (element 221, figure 3) disposed along a periphery of the first coil member (as shown in figure 3), and implemented for at least one second frequency band that is different from the first frequency band (paragraph [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the coil member of Sugita to include a second transparent coil member, similar to the first transparent coil, disposed along a periphery of the first transparent coil member, and implemented for at least one second frequency band that is different from the first frequency band as suggested by the teachings of Han in order to allow the antenna device to communicate in an additional frequency band which would allow for mobile payment functionality (paragraph [0120]), which is now desired by mobile devices such as the one of Sugita (paragraph [0140]). 
Sugita also does not explicitly teach a connection circuit board including connection coils and connection lines and connected to the transparent coil member such that the connection circuit board 
Que suggests the teachings of using a connection circuit board (element 20, figure 1) including connection coils and connection lines and connected to the coil member (element 12, figure 1).
It also would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna device of Sugita to include a connection circuit board including connection coils and connection lines and connected to the transparent coil member such that the connection circuit board and the transparent coil member forms a closed loop circuit, wherein at least a part of the transparent film member and at least a part of the transparent coil member are disposed in a display region and at least a part of the connection circuit board is disposed in a non-display region such that the antenna device formed in both the display region and the non-display region as suggested by the teachings of Sugita and Que which is a known way to connect the coil members to a power supply circuit so that the coil members are supplied with electric power which is needed to operate as an antenna (Sugita, paragraph [0062]). 

Regarding claim 2, the combination of Sugita, Han, and Que as referred in claim 1 teaches the following:
wherein the first transparent coil member (Sugita, formed of elements 21, figure 4)(Han, element 222, figure 3) and the second transparent coil member (Han, element 221, figure 3)(as explained in claim 1) are disposed in a single layer on one face of the transparent film member (Han, element 210, figure 3)(Sugita, element 12, figures 1-4).

Regarding claim 3, the combination of Sugita, Han, and Que as referred in claim 2 teaches the following:
wherein the first transparent coil member (Sugita, formed of elements 21, figure 4)(Han, element 222, figure 3) comprises: a first coil portion wound at least one direction (Sugita, as shown in figure 4) (Han, as shown in figure 3); a first input terminal provided in one end of the first coil portion such that current is input to first input terminal (Sugita, paragraph [0065], “Moreover, the antenna connection wiring part 20 includes an input wiring part (not illustrated) connected to the lead wiring part 19 connected to a second end (on the right side of FIG. 4) of the outermost antenna wire 21”)(Han, paragraph [0132], and shown in figures 3-4); and a first output terminal provided in a remaining end of the first coil portion such that the current input to the first input terminal is output through the first output terminal (Sugita, paragraph [0065], “an output wiring part (not illustrated) connected to the lead wiring part 19 connected to the first end (on the left side of FIG. 4) of the innermost antenna wire 21”) (Han, paragraph [0132], and shown in figures 3-4).

Regarding claim 4, the combination of Sugita, Han, and Que as referred in claim 3 teaches the following:


Regarding claim 5, Sugita as modified in claim 4 teaches the antenna device with the exception of the following:
wherein at least one lumped element is mounted on a side of the first output terminal or the second output terminal.
Que suggests the teachings of wherein at least one lumped element (elements of elements 401 or 402, figures 4) is mounted on a side of the first output terminal or the second output terminal (as shown in figures 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna device of the combination of Sugita, Han, and Que to include at least one lumped element is mounted on a side of the first output terminal or the second output terminal as suggested by the teachings of Que in order to implement a filter module that can perform as an anti-electromagnetic 

Regarding claim 19, as best understood, Sugita teaches the following:
an electronic device comprising: 
a display (element 10, figures 1-4) including a display region (AA, figure 4) and a non-display region (NAA, figure 4); 
a transparent film member (element 12, figures 1-4) provided as at least one panel of the display; and 
an antenna device (the combination of elements 12 and 17, figures 1-4) disposed in the display region (elements 21, figure 4) and the non-display region (elements 20 which are part of element 17, figure 4), 
wherein the antenna device comprises: 
the transparent film member (element 12, figures 1-4); and 
a transparent coil member (element 17, figure 4) provided on at least one face of the transparent film member, and 
wherein the transparent coil member comprises: 
a first transparent coil member (formed of elements 21, figure 4) implemented for a first frequency band (“NFC”, paragraphs [0058] and [0140]).
Sugita does not teach a second transparent coil member disposed along a periphery of the first transparent coil member, and implemented for at least one second frequency band that is different from the first frequency band.
Han suggests the teachings of a first coil member implemented for a first frequency band (element 222, figure 3, paragraph [0120]), and a second coil member (element 221, figure 3) disposed 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the coil member of Sugita to include a second transparent coil member, similar to the first transparent coil, disposed along a periphery of the first transparent coil member, and implemented for at least one second frequency band that is different from the first frequency band as suggested by the teachings of Han in order to allow the antenna device to communicate in an additional frequency band which would allow for mobile payment functionality (paragraph [0120]), which is now desired by mobile devices such as the one of Sugita (paragraph [0140]). 
Sugita also does not explicitly teach a connection circuit board including connection coils and connection lines and connected to the transparent coil member such that the connection circuit board and the transparent coil member forms a closed loop circuit, wherein at least a part of the transparent film member and at least a part of the transparent coil member are disposed in the display region and at least a part of the connection circuit board is disposed in the non-display region such that the antenna device formed in both the display region and the non-display region. However Sugita does teach having connection coils and connection lines (elements 20 which are in the NAA (NOAA) portion, figure 4) and connected to the transparent coil member such that the it forms a closed loop circuit (as shown in figure 4), wherein at least a part of the transparent film member and at least a part of the transparent coil member are disposed in a display region (AA (OAA) region, figure 4) and at least a part of the connection coils and connection lines are disposed in a non-display region (NAA (NOAA) region, figure 4) such that the antenna device formed in both the display region and the non-display region (as shown in figure 4). Sugita also states that there is an antenna power supply circuit connected to elements 20 which are in the NAA (NOAA) region which is not illustrated used to supply electric power (paragraph [0062]).

It also would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna device of Sugita to include a connection circuit board including connection coils and connection lines and connected to the transparent coil member such that the connection circuit board and the transparent coil member forms a closed loop circuit, wherein at least a part of the transparent film member and at least a part of the transparent coil member are disposed in the display region and at least a part of the connection circuit board is disposed in the non-display region such that the antenna device formed in both the display region and the non-display region as suggested by the teachings of Sugita and Que which is a known way to connect the coil members to a power supply circuit so that the coil members are supplied with electric power which is needed to operate as an antenna (Sugita, paragraph [0062]). 

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2017/0352959, hereby referred as Sugita) in view of Han et al. (US 2016/0261026, hereby referred as Han) and Que et al. (US 2016/0365620, hereby referred as Que), and further in view of Mook et al. (KR101554129, as cited by the applicant, hereby referred as Mook).
Regarding claim 6, the combination of Sugita, Han, and Que as referred in claim 1 teaches the antenna device with the exception of the following:
wherein the first transparent coil member and the second transparent coil member are disposed in multiple layers on one face and another face of the transparent film member.
Mook suggests the teachings of wherein the first coil member (element 20, figures 3-9) and the second coil member (element 30, figures 3-9) are disposed in multiple layers on one face and another face of the film member (element 10, as shown in figures 3-9).


Regarding claim 7, Sugita as modified in claim 6 teaches the antenna device with the exception of the following:
wherein the first transparent coil member comprises: a first coil portion wound on one face of the transparent film member; a second coil portion connected to the first coil portion, and wound on the another face of the transparent film member; a first input terminal provided in one end of the first coil portion or one end of the second coil portion, and configured to input current to the first coil portion or the second coil portion; a first output terminal provided at a remaining end of the first coil portion or a remaining end of the second coil portion, and configured to output current to the first coil portion or the second coil portion; and a first connection portion configured to connect one of the one end and the remaining end of the first coil portion and one of the one end and the remaining end of the second coil portion to each other.
However Sugita does suggests teach wherein the first transparent coil member (formed of elements 21, figure 4) comprises: a first coil portion wound on one face of the transparent film member (Sugita, as shown in figure 4); a first input terminal provided in one end of the first coil portion, and configured to input current to the first coil portion (Sugita, paragraph [0065], “Moreover, the antenna connection wiring part 20 includes an input wiring part (not illustrated) connected to the lead wiring 
Han similarly teaches a first coil member (Han, element 222, figure 3) having a first input terminal and a first output terminal (Han, paragraph [0132], and shown in figures 3-4).
Mook suggests the teachings of wherein the first coil member (element 20, figures 3-9) comprises: a first coil portion wound on one face of the film member (element 10, figures 3-9, as shown in figures 3-9); a second coil portion connected to the first coil portion, and wound on the another face of the film member (as shown in figures 3-9); a first input terminal (element S1, figures 3-9) provided in one end of the first coil portion or one end of the second coil portion, and configured to input current to the first coil portion or the second coil portion (as shown in figures 3-9); first output terminal (element E1, figures 3-9) provided at a remaining end of the first coil portion or a remaining end of the second coil portion, and configured to output current to the first coil portion or the second coil portion (as shown in figures 3-9); and a first connection portion configured to connect one of the one end and the remaining end of the first coil portion and one of the one end and the remaining end of the second coil portion to each other (as shown in figures 3-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first transparent coil member of Sugita as modified to include a first coil portion wound on one face of the transparent film member; a second coil portion connected to the first coil portion, and wound on the another face of the transparent film member; a first input terminal provided in one end of the first coil portion or one end of the second coil portion, and configured to input current to the first coil portion or the second coil portion; first output terminal provided at a remaining end of the first coil 

Regarding claim 8, Sugita as modified in claim 7 teaches the antenna device with the exception of the following:
wherein at least one lumped element is mounted on a side of the first output terminal.
Que suggests the teachings of wherein at least one lumped element (elements of elements 401 or 402, figures 4) is mounted on a side of the first output terminal (as shown in figures 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna device of Sugita as modified to include at least one lumped element is mounted on a side of the first output terminal as suggested by the teachings of Que in order to implement a filter module that can perform as an anti-electromagnetic interference (EMI) filter and impedance matching for the first transparent coil member (paragraph [0035]).

Regarding claim 9, Sugita as modified in claim 7 teaches the antenna device with the exception of the following:
wherein the second transparent coil member comprises: a third coil portion wound along the periphery of the first coil portion on the one face of the transparent film member; a fourth coil portion wound along the periphery of the second coil portion on the another face of the transparent film 
However Sugita does suggests teach wherein the first transparent coil member (formed of elements 21, figure 4) comprises: a first coil portion wound on one face of the transparent film member (Sugita, as shown in figure 4); a first input terminal provided in one end of the first coil portion, and configured to input current to the first coil portion (Sugita, paragraph [0065], “Moreover, the antenna connection wiring part 20 includes an input wiring part (not illustrated) connected to the lead wiring part 19 connected to a second end (on the right side of FIG. 4) of the outermost antenna wire 21”), a first output terminal provided at a remaining end of the first coil portion and configured to output current to the first coil portion (Sugita, paragraph [0065], “an output wiring part (not illustrated) connected to the lead wiring part 19 connected to the first end (on the left side of FIG. 4) of the innermost antenna wire 21”).
Han similarly teaches a second coil member (Han, element 222, figure 3) having a second input terminal and a second output terminal (Han, paragraph [0132], and shown in figures 3-4).
Mook suggests the teachings of wherein the second transparent coil member (element 30, figures 3-9) comprises: a third coil portion wound along the periphery of the first coil portion on the one face of the transparent film member (element 10, figures 3-9, as shown in figures 3-9); a fourth coil portion wound along the periphery of the second coil portion on the another face of the transparent film member (as shown in figures 3-9); a second input terminal (element S2, figures 3-9) provided at one end of the third coil portion or one end of the fourth coil portion such that current is input to the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the second transparent coil member of Sugita as modified to include a third coil portion wound along the periphery of the first coil portion on the one face of the transparent film member; a fourth coil portion wound along the periphery of the second coil portion on the another face of the transparent film member; a second input terminal provided at one end of the third coil portion or one end of the fourth coil portion such that current is input to the second input terminal; a second output terminal provided at a remaining end of the third coil portion or a remaining end of the fourth coil portion such that current is output through the second output terminal; and a second connection portion configured to connect one of the one end and the remaining end of the third coil portion and one of the one end and the remaining end of the fourth coil portion to each other as suggested by the teachings of Sugita, Han, and Mook since coils may be placed on either side of a film member which can be used to adjust the sizing, shape, and routing of the traces of the different coil members so that a desired resonant band can be achieved, and to prevent any traces from shorting one another when crossing.

Regarding claim 10, Sugita as modified in claim 9 teaches the antenna device with the exception of the following:
wherein at least one lumped element is mounted on a side of the second output terminal.
Que suggests the teachings of wherein at least one lumped element (elements of elements 401 or 402, figures 4) is mounted on a side of the second output terminal (as shown in figures 4).


Additional Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other cited prior art also teaches transparent antennas and coiled antennas, and many different combinations may be used to reject the current claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, for the sake of completeness, the examiner will respond to applicants relevant arguments. 
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.
Regarding independent claims 1 and 19, applicant argues that Han does not teach that the first and second coils are transparent coil members, and therefore the claims are allowable. 
The examiner respectfully disagrees. Sugita is used to show that there is a first transparent coil member. Han is used to suggests the teachings of a first coil member implemented for a first frequency band (element 222, figure 3, paragraph [0120]), and a second coil member (element 221, figure 3) disposed along a periphery of the first coil member (as shown in figure 3), and implemented for at least 

Regarding independent claims 1 and 19, applicant also argues that there is no teaching for the connection circuit and its details. 
The examiner respectfully disagrees. Sugita does teach having connection coils and connection lines (elements 20 which are in the NAA (NOAA) portion, figure 4) and connected to the transparent coil member such that the it forms a closed loop circuit (as shown in figure 4), wherein at least a part of the transparent film member and at least a part of the transparent coil member are disposed in a display region (AA (OAA) region, figure 4) and at least a part of the connection coils and connection lines are disposed in a non-display region (NAA (NOAA) region, figure 4) such that the antenna device formed in both the display region and the non-display region (as shown in figure 4). Sugita also states that there is an antenna power supply circuit connected to elements 20 which are in the NAA (NOAA) region which is not illustrated used to supply electric power (paragraph [0062]). For further proof, Que is used to teach the connection circuit as explained in the rejection above. Therefore, it also would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna device of Sugita to 

Regarding claim 7, the applicant argues that Mook would not teach a first connection portion configured to connect one of the one end and the remaining end of the first coil portion and one of the one end and the remaining end of the second coil portion to each other. 
The examiner respectfully disagrees. Mook is being used to show that a coil can be placed and the different ends can be placed on both sides of a film member (as shown in figures 3-9). Furthermore, Mook suggests the teachings of wherein the first coil member (element 20, figures 3-9) comprises: a first coil portion wound on one face of the film member (element 10, figures 3-9, as shown in figures 3-9); a second coil portion connected to the first coil portion, and wound on the another face of the film member (as shown in figures 3-9); a first input terminal (element S1, figures 3-9) provided in one end of the first coil portion or one end of the second coil portion, and configured to input current to the first coil portion or the second coil portion (as shown in figures 3-9); first output terminal (element E1, figures 3-9) provided at a remaining end of the first coil portion or a remaining end of the second coil portion, and configured to output current to the first coil portion or the second coil portion (as shown in figures 3-9); and a first connection portion configured to connect one of the one end and the remaining end of the first coil portion and one of the one end and the remaining end of the second coil portion to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845